Citation Nr: 1201838	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  06-23 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran served on active duty from May 1972 to June 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the benefit sought.  In February 2007 the Veteran testified before the undersigned Veterans Law Judge.  In October 2007 the Board remanded the case to the RO for further development.  The case is currently under the jurisdiction of the Nashville, Tennessee RO.  

In August 2011, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The opinion was received in October 2011.  In light of the favorable VHA opinion, the Board will proceed with the consideration of his case.


FINDING OF FACT

Diabetes mellitus, type II, had its onset in service.


CONCLUSION OF LAW
 
Resolving doubt in the Veteran's favor, diabetes mellitus, type II, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for diabetes mellitus, type II.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

To show a chronic disease in service requires a combination of manifestations sufficient to identify the disease, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptomatology after service is required for service connection. See 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all of the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records include a May 1975 report of glucose tolerance testing that contains findings of "borderline diabetic".  Other service treatment records show treatment record evidence of complaints and symptoms referable to the current diabetes mellitus.  These records included signs and symptoms consistent with risk factors for diabetes mellitus, including indigestion, visual blurring, dizziness, obesity, and diabetic family history. 

VA treatment records beginning in September 1999 contain impressions or assessments including diabetes mellitus II.  The reports of VA examinations in December 2002 and August 2008 contain diagnoses of diabetes mellitus, type II, however, these examiners did not provide an opinion that the diabetes mellitus was likely caused by or the result of the Veteran's service.  

In an October 2011 letter, a VHA medical expert (a physician staff endocrinologist), provided an advisory medical opinion as to the likelihood of an etiological relationship between the Veteran's diabetes mellitus, type II, and service.  After review of the claims files' medical records, the medical expert discussed the Veteran's service treatment records, which in material part, is discussed above.  The medical expert noted that despite the notations of "borderline diabetes" on two laboratory slip reports, there was no diagnosis of diabetes or of borderline diabetes evident during service.  

The medical expert noted that while the Veteran did not have a clear diagnosis of diabetes during or shortly after discharge, he certainly manifested risk factors, including a strong family history and obesity.  Further, given the above and the in-service findings, the specialist opined it was as likely as not that the Veteran's diabetes mellitus had its onset in service. 

In view of the VHA opinion and the totality of the rest of the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports service connection for diabetes mellitus, type II.  


ORDER

Service connection for diabetes mellitus, type II, is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


